Citation Nr: 0012567	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals, 
excisions of dermatofibrosarcoma protuberans of the left 
axilla, currently evaluated as 20 percent disabling.



WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife and [redacted]


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971, with subsequent service with the Army Reserves, 
including active duty training in December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1993 and November 1994 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).  The Board 
remanded this case to the RO in December 1997 for additional 
development.  The RO, having complied with the instructions 
on Remand, returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy 
during active service in Vietnam.  

3.  The veteran has been diagnosed in the past with PTSD, but 
the preponderance of the evidence is against a current 
diagnosis, including consideration of verified stressors 
consisting primarily of rocket and mortar attacks, and convoy 
ambushes.

4.  The veteran's residuals, excisions of dermatofibrosarcoma 
protuberans of the left axilla, are productive of a C-8, T-1 
neuropathic pain syndrome pain, limitation of motion of the 
shoulder and weakness of the major upper extremity analogous 
to severe incomplete paralysis of the lower radicular 
peripheral nerve group.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1999).

2.  The criteria for an evaluation in excess of 50 percent 
for residuals, excisions of dermatofibrosarcoma protuberans 
of the left axilla, have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Codes 
5329-8512 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. 	Service Connection 

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Vietnam.  As a 
preliminary matter, the Board finds that the veteran's claim 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded service connection 
claim for PTSD has been submitted when there is medical 
evidence of a PTSD disability, lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet.App. 128, 137 
(1997); see also 38 C.F.R. § 3.304(f) (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed by the RO to the extent possible.  
Therefore, no further action by the RO is required to comply 
with its duty to assist under 38 U.S.C.A. §§ 5106, 5107(a) 
(West 1991).  

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court 
clarified the analysis to be applied in adjudicating a claim 
for service connection for PTSD.  The Court recognized that 
VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders.  See 61 Fed. Reg. 52695-52702 (1996).  The 
sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
A noncombat veteran is still required to produce credible, 
corroborating evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  

Regarding the issue of whether there is credible evidence 
that a veteran's claimed stressors actually occurred, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  However, where the veteran did not engage 
in combat or the claimed stressor is not related to combat, 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet.App. 163, 166 (1996).

The veteran's service records reflect that he served in 
Vietnam from November 1970 to December 1971.  Service 
personnel records show that he served with the 15th Engineer 
Company from November 1970 to April 1971, and with the 497th 
Engineer Company, as a crawl tractor operator, for the 
remainder of his tour in Vietnam.  His DD 214 (Report of 
Transfer or Discharge) indicates that he received no awards 
or decorations which are exclusively awarded for combat.  

Historically, private medical records show that the veteran 
was hospitalized from January to March 1981 for reported 
symptoms including depression, insomnia, loss of interest, 
and feelings of hopelessness during the past eighteen months.  
Mental status and physical examinations were essentially 
normal and the discharge diagnosis was primary unipolar 
affective disorder.  Reports of follow-up care in March and 
April 1981 by C. William Briscoe, M.D., show that the veteran 
was treated for depression, which was reported to have 
dissipated by his final visit.

A May 1991 report from East Tennessee Baptist Hospital noted 
that the veteran was depressed due to his physical disability 
of status post right hemispheric infarct with residual left 
hemiparesis.  A discharge summary signed by O. H. Oliveira, 
Ph.D., stated that the veteran was seen for psychotherapy 
during a June 1991 hospitalization and that he had greatly 
improved.  The diagnoses were dysthymic personality disorder 
with depression in remission and generalized anxiety 
disorder.

A VA examination in September 1991 assessed the veteran with 
an undiagnosed neuropsychiatric disorder manifested by 
intrusive thoughts of combat engineer duty in Vietnam.  
During a VA psychiatric examination in June 1992, the veteran 
reported that he had worked for the state parks from 1975 
until 1990, when he became disabled due to a stroke.  He 
complained of nervousness, depression, and fatigue.  Upon 
examination, the veteran exhibited a depressed mood and 
emotional lability.  He was oriented and showed no indication 
of intellectual dysfunction.  The veteran generated an 
invalid set of test results on the Minnesota Multiphasic 
Personality Inventory and the PTSD subscale was 
uninterpretable.  The examiner commented that the veteran 
exhibited no PTSD symptoms and believed that the veteran's 
symptoms were likely related to the cerebrovascular accident 
and an organic mood disorder.

A January 1995 hospitalization report from Baptist Regional 
Medical Center includes an admission summary which noted 
symptoms of recurrent periods of depression, with social 
withdrawal, crying, irritability, loss of interest, and 
feelings of hopelessness.  Reportedly, according to attending 
physician E. William Briscoe, the veteran also had 

continuing lingering difficulties with symptoms of post-
traumatic stress disorder related to Vietnam war 
experience.  He has insomnia, nightmares, flash backs, 
all of which vary in intensity probably relating to 
depression.  Patient has service connected disability 
relating to his symptomatology.  

There was no reference to the content of any PTSD-related 
stressors.  The diagnostic impressions on admission included 
major depression and PTSD.  A medical consultation during 
hospitalization by Karl F. Heinss, M.D., referred to a past 
psychiatric history of depressive unipolar disorder and 
possible PTSD.  The January 1995 discharge summary stated 
that the veteran's symptoms of depression and PTSD gradually 
resolved during the hospitalization.  
The veteran appeared at a hearing before the undersigned 
Board Member in June 1997.  He testified that he worked with 
the 15th engineers in Vietnam and ran a bulldozer.  There was 
periodic sniper fire while he was operating the bulldozer.  
In June 1998, the veteran submitted pictures of himself in 
Vietnam and a statement that he served with the 15th Engineer 
Company.  Their job was to set up base camps, do mine sweeps, 
and assist in convoys.  He operated heavy machinery and was 
constantly under sniper, mortar, and small arms fire.  He saw 
a friend by the name of "[redacted]" killed while driving 
machinery.  On one occasion, he jumped from his bulldozer to 
avoid being shot, and, on another occasion, he ran over a 
mine and was hit by fragments.  He also saw people being 
tortured and killed.  His worst moment in Vietnam was when he 
learned of his mother's death.  He identified his locations 
as Buon Me Thou Pleiku and Fire Base Blackhawk.  He could not 
remember more dates or names.  An April 1998 letter from the 
veteran's fellow serviceman, Bobby Kitchens, stated that the 
veteran was located at Buon Me Thout, where "[redacted]" was 
killed, and also in Pleiku, Fire Base Blackhawk, and Cam Ranh 
Bay.  

A June 1998 office consultation report of Charles L. 
Dannaher, M.D., was received in September 1998.  He stated 
that the veteran was depressed due to the pain caused by his 
physical problems, which began in 1992.  

As requested by the Board in its December 1997 remand, the RO 
requested and obtained a stressor report from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) dated 
March 1999.  The materials included a unit history of the 
497th Engineer Company which showed that it was assigned to 
the 35th Engineer Group and that it was located at Cam Ranh 
Bay and Pleiku.  The 15th Engineer Company was reassigned to 
the 35th Engineer Group in March 1971.  The USASCRUR also 
enclosed the Operational Reports-Lessons Learned of the 35th 
Engineer Group from November 1970 to October 1971.  These 
reports documented rocket/mortar attacks and convoy ambushes 
including the 35th Engineer Group.  There was also a 1970-
1971 Recommendation for Award of the Meritorious Unit 
Commendation submitted by the 35th Engineer Group due to 
completing difficult missions under adverse conditions, and 
often times, intense enemy activities.  Extracts from Air 
Base Defense in the Republic of Vietnam 1961-73 showed 
attacks on Cam Ranh Bay and Pleiku during the veteran's tour 
of duty.  However, the available casualty data did not list 
the veteran as having been wounded in action and the only 
"[redacted]" killed during the veteran's tour of duty was a 
warrant officer who died by drowning.  Further details were 
necessary for a better chance of a successful search.  

The veteran was informed of the USASCRUR report in a 
Supplemental Statement of the Case in April 1999 and was 
informed that the records did not show that the veteran was 
wounded in action and the information at to "[redacted]," but 
that more details would be needed to attempt further 
verification.  The veteran stated in response in May 1999 
that he had his "memory erased" and that "with time, I 
have forgotten names, but I still remember the faces, the 
hurt the scare and I still feel the pain."

The veteran was then afforded a VA psychiatric examination in 
July 1999 pursuant to the Board's remand.  The RO certified 
on the examination request worksheet that stressors of coming 
under rocket and mortar attacks had been verified.  On the 
examination, the veteran dated the onset of his psychiatric 
problems from the time of active service.  He presently 
attended church and saw his daughter and brother regularly.  
Otherwise, he was largely isolated within his home.  He had 
intrusive thoughts, nightmares a few times each month, and 
could not tolerate any degree of stress.  The veteran also 
reported that he had intense anxiety and distress when seeing 
events that reminded him of war.  He lacked interest in daily 
activities and had difficulty with personal relationships.  
He also reported lack of energy, irritability, problems with 
concentration, and an exaggerated startle response.

The examining psychiatrist extensively reviewed the veteran's 
claims folder and medical history.  He observed that the 
veteran had not received any psychiatric care since 1995 and 
that there was no indication of specific PTSD treatment.  The 
psychiatrist also reviewed specifics of events in Vietnam 
available through the veteran's written report and objective 
records.  The veteran noted his involvement as a combat 
engineer in convoy duty, road preparation, ramp construction, 
and producing landing zones for other units.  He reported one 
loss, a man named "[redacted]," but "was not specific about the 
details."  The examiner also noted that the objective 
records indicated that the veteran's units, while he was 
assigned to them, suffered one attack by mortar or rocket 
fire, usually one or two rounds per attack, approximately 
once per week, and ambushes of convoys approximately once per 
month.  During the interview, the veteran related two 
incidents to the examiner, one in which he had to dive under 
his bulldozer during a mortar attack, and another of driving 
over a mine that exploded.  He also stated that he learned of 
the death of his mother while in Vietnam and that he was 
resentful at the military and at himself for his absence.

Upon examination, the veteran exhibited a depressed mood and 
a constricted affect.  He was oriented, with normal thought 
and cognitive processes, and no psychosis.  The examiner 
observed that the veteran's alleged startle response was 
inconsistent during the interview.  The examiner noted that 
the veteran had reported PTSD symptoms in the past, but that 
past examinations only documented depressive features and 
alcohol use.  The examiner further observed that the veteran 
reported no symptomatology on Army Reserve medical 
examinations in 1986, 1991, and 1993.  

According to the examiner, based on the veteran's subjective 
report, his reported symptoms were consistent with PTSD; 
however, military records did not indicate a high likelihood 
of exposure to active combat and many of the veteran's 
psychosocial impairments could be explained by a chronic 
depressive state.  The examiner stated that he could not 
absolutely rule out PTSD, but that the objective evidence for 
it was not present.  On the contrary, evidence of major 
depression and chronic dysthymia was present and factors 
contributing to depression could be the veteran's many 
physical ailments and his history of chronic alcohol use.  
The examiner diagnosed the veteran with major depression and 
dysthymia and concluded that, objectively, the disability did 
not appear to be related to active service.

At the request of the RO for an addendum concerning prior 
diagnoses of PTSD in the record, the VA psychiatrist who 
conducted the July 1999 examination of the veteran stated in 
October 1999 as follows:

Although the patient has a previous tentative diagnosis 
of PTSD on onetime consultation evaluation at this 
facility and on admissions to other facilities, there is 
no subjective report at the time of those admissions 
which is consistent with PTSD.  I do not believe there 
is sufficient evidence to make a PTSD diagnosis.  
Therefore, my diagnoses stand as noted in the body of 
the narrative [of the July 1999 examination report].  

As to the requirement that there be medical evidence 
establishing a clear diagnosis of PTSD, the Board finds that 
the record includes some assessments of PTSD related to 
events to Vietnam that were sufficient to well ground the 
claim. The veteran's service records, however, do not confirm 
that he was engaged in combat with the enemy and the record 
does not otherwise provide credible supporting evidence of 
combat sufficient to accept the veteran's various reports of 
stressors without verification.  See Gains v. West, 11 Vet. 
App. 353, 359 (1998); 38 U.S.C.A. § 1154(b).  Records, for 
example, do not confirm that he was wounded.  The Board 
essentially concurs with the conclusion of the RO, however, 
that the evidence reasonably confirms that he veteran was 
exposed to rocket and mortar attacks and convoy ambushes, 
based primarily on unit records, and such events may be 
accepted for purposes of a PTSD diagnosis 

The Board further finds, however, that the matter of stressor 
verification is not controlling because the preponderance of 
the medical evidence in the current record is against a 
diagnosis of PTSD.  The preponderance of the medical evidence 
establishes that the veteran currently has psychiatric 
impairment other than PTSD, and that this impairment is 
largely related to his physical disabilities.  The probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  See Guerrieri v. 
Brown, 4. Vet. App. 467, 470-471 (1993).  See also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is not error for the 
Board to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases).  

The Board accords much weight to the thorough and 
comprehensive VA psychiatric examination of the veteran in 
July 1999, which provided an extensive review of the 
veteran's claims folder and considered the evidence favorable 
to the veteran, including the report of private 
hospitalization in 1995.  The recent VA examination diagnosed 
the veteran with major depression and dysthymia, and found 
insufficient evidence for a diagnosis of PTSD.  Notably, 
these diagnoses were consistent with the veteran's past 
history of treatment and subjective complaints.  As pointed 
out by the VA psychiatrist, the veteran has not been treated 
for PTSD since 1995 when his symptoms reportedly resolved.  
Upon later review, the VA psychiatrist confirmed his 
diagnostic conclusions and emphasized there was insufficient 
evidence to make a PTSD diagnosis.  

Accordingly, the Board concludes that the record as a whole 
does not support a clear diagnosis of PTSD related to the 
veteran's service in Vietnam, nor does it offer a diagnosis 
of PTSD based upon verified stressors.  Given the 
preponderance of evidence against the claim, the Board finds 
no material issue in equipoise and the benefit-of-the-doubt 
rule is inapplicable.  Therefore, the claim for service 
connection for PTSD must be denied.

II. Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  Once a veteran has presented 
a well-grounded claim, the VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement (NOD) to the initial August 
1993 rating decision.  Therefore, the veteran's claim is an 
original claim placed in appellate status by an NOD taking 
exception with the initial rating award.

Accordingly, the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and the VA has the duty to 
assist the veteran in the development of facts pertinent to 
that claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the Board finds that all relevant facts have 
been properly developed with the inclusion of a comprehensive 
examination pursuant to the Board's remand.  All evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present for initial disability 
evaluations.  Fenderson, 12 Vet. App. at 126-127.

The RO granted service connection for status post excision, 
left axilla dermatofibrosarcoma protuberance, in the August 
1993 rating decision and assigned a noncompensable evaluation 
effective from March 1993.  A rating decision issued in 
November 1994 assigned a 100 percent evaluation from November 
1992 and a noncompensable evaluation effective from May 1994.  
Subsequent rating decisions in August 1995 and November 1998 
increased the disability evaluation from May 1994 to 10 
percent and 20 percent, respectively.  In addition, the 
November 1998 rating decision assigned a separate 10 percent 
evaluation for a tender scar of the left axilla from May 
1994.  

The disability from residuals, excisions of 
dermatofibrosarcoma protuberans of the left axilla, has been 
assigned the current 20 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5329 (1999).  Amendments 
to this regulation became effective on July 3, 1997, during 
the pendency of the veteran's appeal.  62 Fed. Reg. 106, 
30235-30240 (Jun. 3, 1997).  The defined purpose of the 
changes was to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments clarify that the changes were not 
intended to be substantive.  Accordingly, the Board finds 
that no substantive changes were made to the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5329 (1999).

Diagnostic Code 5329 provides a 100 percent disability rating 
for soft tissue sarcoma of muscle, fat, or fibrous connective 
tissue.  A 100 percent rating shall continue beyond the 
cessation of any surgery, radiation treatment, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no local recurrence or 
metastasis, the disability should be rated on residual 
impairment of function.

The veteran's residuals, excisions of dermatofibrosarcoma 
protuberans of the left axilla, have been evaluated as 20 
percent disabling based on limitation of arm motion by 
analogy to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1999).  Since the veteran is left handed, the 
rating percentages for the major arm are for application.  
Under Diagnostic Code 5201, a 20 percent rating is warranted 
when arm motion is limited at shoulder level.  A 30 percent 
rating is warranted when motion is limited to a level midway 
between the side and shoulder level.  Finally, a 40 percent 
rating is warranted when arm motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).  Under 38 C.F.R. § 4.71, Plate I (1999), 90 degrees 
constitutes shoulder level and 180 degrees constitutes full 
range of flexion and abduction of the shoulder.

Records from Harlan Appalachian Regional Hospital show that 
the veteran presented in November 1992 with complaints of 
pain and soreness of a discolored nodule of the left axilla 
and stated that it had enlarged during the past year.  The 
veteran underwent an excision of the left axilla in December 
1992 and a pathology report identified the lesion as a 
fibrous histiocytic tumor of intermediate malignancy 
representing dermatofibrosarcoma protuberans, extending to 
the margins of the resection.  An Armed Forces Institute of 
Pathology report in January 1993 confirmed the diagnosis of 
dermatofibrosarcoma protuberans and recommended a wide 
excision.  The veteran, therefore, underwent another excision 
in March 1993.  Another pathology report performed in April 
1993 discovered a focal, small, fibrohistiocytic tumor, 
dermatofibrosarcoma protuberance, with margins of the 
resection free of tumor.

During a VA examination in April 1993, the veteran reported 
that he had undergone two excisions of the left axilla and 
that he was presently doing well and had no subjective 
complaints related to the dermatofibrosarcoma protuberans.  
The examiner commented that the veteran had no active disease 
and that his multiple medical problems were unrelated to the 
dermatofibrosarcoma protuberans.  VA outpatient records 
disclose that the veteran presented in September 1993 with 
complaints of increased pain of the left axilla.  A pathology 
report suggested a recurrence and the veteran underwent 
another wide excision in October 1993.

A January 1995 consultation by William A. Paulsen, M.D., 
noted tremulousness and weakness of the left arm.  Reflexes 
and sensory examination were normal, with no atrophy.  The 
veteran's medical history included surgery of the axillary 
region and a stroke affecting the left side.

During a VA examination in January 1995, the veteran 
complained of weakness of the left arm.  Physical examination 
of the left axilla showed no obvious tissue loss and the 
muscles appeared normal.  The scar was hypertrophic and 
tender, but not adherent to tissue.  There was a noticeable 
tremor and marked weakness of the left arm as a result of the 
previous cerebral embolism.  Movement of the left arm 
appeared to be painful.  The veteran was assessed with 
neurofibrosarcoma, left axilla excision, and status post left 
hemiplagia due to cerebral embolism.  

During a subsequent VA scars examination in January 1995, the 
veteran stated that he had intermittent severe burning of the 
scar and decreased mobility and range of motion of the left 
arm since the left axilla surgery.  He also complained of 
burning numbness, and clumsiness of the left arm associated 
with his stroke.  Upon examination, the veteran had a well-
healed axillary scar with ablation of most of the normal 
axillary tissue.  The scar appeared to be pliable, but the 
veteran had discomfort associated with it.  The examiner 
stated that the symptomatology of the left hand could be 
related to the previous left axilla surgery or to the stroke.  
There appeared to be no recurrence of the tumor.

The veteran appeared at a hearing before the RO in February 
1995.  He testified that he had problems raising and lowering 
his arm.  He believed that the incoordination of the left 
hand was due to his surgery and to the stroke.  He complained 
of pain under his arm and in the area of his scar.  He said 
that he was losing use of his left arm and could hardly sign 
his name any more.  

During a VA examination in May 1998, the veteran presented 
with a history of dermatofibrosarcoma protuberans, with last 
resection in March 1993 with no recurrence.  The veteran 
complained of pain with movement of the left shoulder, and 
numbness of the medial aspect of the left arm, forearm, and 
3rd, 4th, and 5th digits.  He stated that he was left handed 
and that these symptoms prohibited adequate function to carry 
on even simple activities of daily living.  The muscle pain 
and fatigue were described primarily with movements of the 
shoulder joint.

Physical examination noted loss of tissue in the left axilla 
and a linear scar across the axilla with mild tenderness.  
There was no objective evidence of bone or joint damage, but 
there was subjective evidence of C-8, T-1 neuropathic pain, 
with severe burning dysesthesia, extending along the C-8, T-1 
dermatome.  Muscle strength of the left shoulder was 3-4/5 in 
the flexor, extensor, abductor, and adductor groups.  There 
was no wasting of muscle groups and the left shoulder 
appeared symmetrical with the right.  There was significant 
limitation of motion, primarily as a result of pain, with 
flexion, extension, abduction, and adduction limited to 40-50 
degrees.  Deep tendon reflexes were intact and symmetrical.  
The veteran was diagnosed with dermatofibrosarcoma 
protuberans, status post multiple resections, with no 
evidence of recurrence.  The examiner commented that the 
veteran had significant neuropathic pain syndrome of C8, T-1.  

In an addendum the following month, the VA examiner clarified 
that the entire file had been reviewed.  He believed that the 
veteran's C-8, T-1 neuropathic pain syndrome was a result of 
the surgical procedures performed for resection of the soft 
tissue sarcoma and was not primarily related to the left-
sided cerebrovascular accident.

During a January 1998 office consultation by Charles L. 
Dannaher, M.D., the veteran complained of constant pain of 
the left axilla for the past five years.  He also had a 
burning, numb sensation in the inner arm and could not feel 
the fingers of his left hand.  He reported that these 
symptoms began in 1992 when the lump of his left axilla was 
identified.  Dr. Dannaher noted pain of the left axilla and 
poor function of the left upper extremity, with no grip and 
poor shoulder and elbow function.  The veteran was assessed 
with history of dermatofibrosarcoma of left axilla, resected 
with several surgeries, and residual neuropathic pain of the 
left upper extremity.

Based upon the foregoing evidence, the Board finds that the 
evidence of record does not support an evaluation in excess 
of 20 percent for the residuals of the veteran's left axilla 
excisions solely on the basis of limitation of range of 
motion.  Specifically, the veteran's subjective complaints 
and the objective medical findings have described pain and 
limitation of movement of the left shoulder.  There has been 
no finding which would warrant an increased evaluation 
pursuant to Diagnostic Code 5201, such as limitation of the 
arm to midway between the side and shoulder level, or to 25 
degrees from the side.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under the provisions of related 
codes.  However, as there is no medical evidence that the 
veteran suffers from ankylosis, Diagnostic Code 5200 is not 
for application.  Similarly, without medical evidence that 
the veteran suffers from an impairment of the humerus, such 
as flail joint, flail shoulder, or recurrent dislocation, or 
impairment of the clavicle or scapula, Diagnostic Codes 5202 
and 5203 are not for application.  

Nevertheless, the May 1998 VA examination report and addendum 
show that the veteran has had persistent numbness and pain of 
his major upper extremity due to a neuropathic pain syndrome 
involving in the C-8 and T-1 dermatome (median aspect of the 
left arm, forearm and the 3rd, 4th and 5th digits of the left 
hand).  The pain and numbness reportedly prevented adequate 
function of activities of daily living, consistent with the 
veteran's testimony that he was hardly able to sign his name.  
Upon complete review of the veteran's file, the examiner 
concluded that the pain syndrome was a result of the surgical 
scar from the procedures performed for resection of the soft 
tissue sarcoma and not primarily related to a stroke in 1991.  

Thus, although earlier medical reports such the report of a 
January 1995 VA examination were somewhat unclear, 
particularly as to the effects of the stroke on function of 
the left upper extremity, the Board concludes from 
longitudinal review that the pain syndrome may not be 
disassociated from the service-connected disability since May 
1994, as pertinent for compensation purposes in this case.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (if the 
manifestations of a service-connected disability cannot be 
separated from the manifestations of a nonservice-connected 
disability, all manifestations must be attributed to the 
service-connected condition).  

Diseases of the peripheral nerves are rated according to 
anatomic involvement.  In this case, the C-8 and T-1 
dermatomes involve the lower radicular group of the 
peripheral nerves under 38 C.F.R. § 4.124a, Diagnostic Codes 
8512 (paralysis), 8612 (neuritis) and 8712 (neuralgia).  
Complete paralysis; all intrinsic muscles of the hand and 
some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand), is rated at 70 percent for 
the major extremity.  Incomplete paralysis, a degree of lost 
or impaired function substantially less than the type of 
picture for complete paralysis, is rated at 50 percent in 
severe cases, 40 percent in moderate cases and 20 percent in 
mild cases for the major extremity under DC 8512.  When the 
involvement is wholly sensory, the rating code provides that 
the rating should be for the mild, or at most, the moderate 
degree of incomplete paralysis.  38 C.F.R. § 4.124a, note for 
diseases of the peripheral nerves.  

Given the disability picture in the case, the Board concludes 
that the veteran's post operative residuals of 
dermatofibrosarcoma protuberans are most appropriately rated 
by analogy to severe incomplete paralysis under DC 8512.  
Although the involvement is subjective and would normally not 
be entitled to an evaluation in excess of 40 percent, as 
most, as neuritis under DC 8612, consistent with the 
veteran's report of burning pain, it appears from the medical 
data in this case that the pain also limits function of the 
arm comparable to incomplete paralysis extending into the 
hand.  Despite no evidence of wasting of muscles, the muscle 
strength in the left upper extremity also has been reduced 
and the pain prevents adequate function of activities of 
daily living.  The pain syndrome has not deprived the veteran 
of complete loss of use of the left upper extremity and is 
not comparable to complete paralysis as contemplated under DC 
8512.  The evidence, however, reasonably supports a 50 
percent rating since May 1994 on the basis of severe 
incomplete paralysis and to this extent the appeal is 
allowed.  


ORDER

Service connection for PTSD is denied.

An evaluation of 50 percent for residuals, excisions of 
dermatofibrosarcoma protuberans of the left axilla, is 
granted subject to criteria governing the payment of monetary 
benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

